DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 and its dependents have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The previous USC 112 rejections are withdrawn resultant from amendment but new USC 112 rejections are presented resultant from amendment. It should be noted that claim 1 has been amended to include the language of “programmed to” but none of the dependent claims have been modified.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no disclosure of an inductor in the instant specification or how the reactor is configured by an inductor to perform the claimed functions.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tano (US 2018/0205099 A1).
Regarding claim 1, Tano discloses an apparatus comprising: 
a boost converter 120 that includes a fuel cell reactor (paragraph 33) and capable of repeating one cycle of operation for accumulating and discharging electric energy into and from the fuel cell so as to boost an input voltage via feedforward and feedback loops (paragraph 61) and a switching device (paragraph 36); and
a converter controller 160 programmed to calculate a duty ratio defining a proportion of a period for inputting and accumulating the energy into the reactor in one cycle, so as to control boost operation of the boost converter using the duty ratio, the converter controller being programmed to selectively perform control in a continuous mode using, as the duty ratio, a duty ratio for the continuous mode in which a current larger than zero continuously flows in the reactor in one cycle or control in a discontinuous mode using, as the duty ratio, a duty ratio for the discontinuous mode in which one cycle includes a period with a current output from the reactor being zero (paragraphs 82-85), wherein 
the converter controller is programmed to perform, at least in calculation of the duty ratio for the continuous mode, rising speed adjustment processing for adjusting a parameter used for the calculation of the duty ratio so that a rising amount of the duty ratio calculated in a current cycle is restricted relative to the duty ratio used in a last cycle in accordance with a predetermined limit value, so as to restrict a rising speed of the duty ratio for the continuous mode more than a rising speed of the duty ratio for the discontinuous mode (paragraph 81), 
the parameter used for calculation of the duty ratio includes the input voltage and an output voltage of the boost converter (paragraph 37), and 
the current control system further comprises an input voltage measurement unit that measures the input voltage of the boost converter (paragraph 76), and an output voltage measurement unit that measures the output voltage of the boost converter (paragraph 32).
Regarding claims 2 and 3, the controller of Tano is capable of adjusting rising speed (paragraph 81).
Regarding claims 4-6, the controller of Tano is capable of utilizing feedback (paragraph 61).
Regarding claim 7, Tano discloses a fuel cell with the control system (paragraph 33).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725